Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed December 8th, 2021. In the Response, submitted March 4th, 2022, claims 1 and 19-20 were amended and no new matter was added. Therefore, claims 1-20 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks submitted on March 4th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 12-13 of the Response concerning the 35 U.S.C. § 103 rejections of claims 1-20 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103 rejection set forth by the Examiner herein.

	On page 13 of the Response, the Applicant submits the following:
 “Applicant has amended each independent claim in accordance with the agreement reached in the telephone interview. As agreed upon in this interview, the art of record, whether alone or in combination, fails to disclose at least these amended features. Accordingly, because of the art of record fails to disclose, teach or suggest each and every feature of the independent claims, this art fails to represent art sufficient to establish a prima facie obviousness rejection” 
	The Examiner respectfully submits that although the amendments were suggested as overcoming the prior art of record during the interview of 03/02/2022, the Examiner further suggested that the amendments would require further search and consideration. Upon the further search and consideration, the Examiner has found that Alonso does teach the elements presented in the amended independent claims.
	 In particular, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window (¶ [0015]-¶ [0016], ¶ [0123]-¶ [0124]). Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas/regions of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied (¶ [0070], ¶ [0131]); equivalent to evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region. Further, these features are considered to be equivalent to the amended features for matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound.
	Accordingly, in view of the amended claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejections for claims 1-20 that may be found starting on page 4 of this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte. 

	Regarding claim 1, 
	Pavlov teaches the following:
	Receiving, by a dynamic transportation matching system, at least a first transport request and a second transport request; (“A system, and method, generally referred to as a system, relate to matching one or more users and a transportation provider to each other […] matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“The system 100 may include one or more users 110A-N, a matching service 130, and one or more transportation providers 120A-N”, ¶ [0016]), (“ the users 110A-N may interact individually or together with the matching service 130 […]”, ¶ [0017] ), (“the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”, (¶ [0018]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A […] a second user may be found when a second user logs into the system 200 and requests to share transportation”, ¶ [0078]). 

	Entering the first transport request and one or more other transport requests including the second transport request into a batch of transport requests; Pavlov teaches that users may interact with a service provider server of the system via a web application to submit requests to find other users to match with for a transportation service, where the system may automatically match user A with any of users B-N that have requested to share transportation (See ¶ [0038], ¶ [0039], ¶ [0036], ¶ [0074], ¶ [0078] Fig. 3), (“the users 110A-N may use either a web application […] to communicate to the service provider servers 240” ¶ [0032]), (“the user A 110A may communicate to the service provider servers 240 their availability to share transportation with a second user” ¶ [0039]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor. The memory may be able to store information about a transportation provider, a first user and a second user […] The processor may be operatively connected to the memory and the interface to identify a first user, a second user, a transportation provider for matching the first user, the second user and the transportation provider” (¶ [0004]).

	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including   the second transport request to be completed by a transport provider […]; Pavlov teaches a system that may automatically match a user (user A) with another user (one of users B-N) based on the origin address and/or destination of the users, or some other search criteria (See ¶ [0074], ¶ [0075]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“At block 512 the system 200 may determine whether any users 110B-N meet the user A 110A search criteria and whether there are any transportation providers 120A-N available to provide transportation from origin x to destination y at date/time z”, ¶ [0075]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A 110A”, ¶ [0078]), (“For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions”, ¶ [0074]). 

	Determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request;
	Pavlov teaches “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]). 

	Determining, based at least in part on a characteristic of the first transport request […] , an upper bound for an amount of time to monitor the batch of transport requests […]; Pavlov teaches that a first user (A) may specify an amount of time that they wish to share their transportation availability to be matched with other users, such that the user (A) request to search for other users to be matched with would be automatically closed within the fixed
 amount of time (see ¶ [0043]), (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]). 

	Matching a provider computing device associated with the transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request and […]
	Pavlov teaches a system that may match at least two users who have requested a transportation service based on origin address and/or destination information (or user defined criteria), and subsequently match the two matched requesting users with a transportation provider. Further, the system Pavlov may be executed via web applications and computing devices by the requesting users and transportation providers (see ¶ [0014], ¶ [0017]), ¶ [0045], ¶ [0074], ¶ [0075]), (“matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“application may be implemented with a processor such as a personal computer, personal digital assistant, mobile phone, or any other machine capable of implementing a web application  […] The transportation providers 120A-N may also interact individually with the matching service 130, such as via a web application […] matching service 130 may communicate data to the users 110A-N and the transportation providers 120A-N over a network.”, ¶ [0017]), (“service provider servers 240 may match the users 110A and 110B to the transportation provider A 120A, such as a taxi cab provider and notify the transportation provider A 120A of the matching” ¶ [0045]). 

[…] and based at least in part on a constraint to match the first transport request within the upper bound; (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]), “If the user A 110A decides to accept the user B 110B request to share transportation […] the system 200 may move to block 556. […] At block 558 the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]). 
	 Thus, Pavlov teaches a system wherein a first user (A) and second user (B) are first matched before they are matched with a transportation provider, where the first user and second user must first be matched before the minimum time threshold set by the first user (A); equivalent to matching a transportation provider to a first and second transportation request based at least in part on a constraint to match the first transport request within the upper bound.   

	Although Pavlov teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a first user defined amount of time, Pavlov does not teach monitoring a batch of transport requests within the user defined amount of time for potential alternative matchings that may have a greater fitness than an initial match that is made between a first user and a second user. Further, Pavlov does not explicitly teach evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region. Further, Pavlov does not explicitly teach matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency. 

	However, Alonso teaches the following: 
	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider […] and wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region;
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window. Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied; equivalent to evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region. 
	(“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]); “FIG. 1 illustrates an anytime optimal process for batch assignment of a set of requests R={r1 . . . rn} to a set of vehicles V={v1 . . . vm}, which: (1) reduces (and ideally minimizes) a cost function C (to be described below); (2) satisfies a set of constraints Z (to be described below); and (3) allows for multiple passengers per vehicle […] Also included the process of FIG. 1 is an optional process to rebalance a fleet of vehicles (to which the set of vehicles V belongs). It should be appreciated that rebalancing can be done on the entire fleet of vehicles or less than the entire fleet of vehicles. For example, rebalancing may be done on just the set of vehicles V by driving idle vehicles to areas of high demand, where those vehicles are likely to be required in the future” (¶ [0070]); “a system and technique for controlling a fleet of vehicles with varying occupant capacities which address both the problems of assigning vehicles to matched passengers and rebalancing—or repositioning—the fleet to service demand is provided” (¶ [0015]); “ It should be noted that the described method is reactive in the sense that it provides anytime-optimality guarantees given the current state of the system and the current requests. To inform the assignment and routing about future demand, an additional cost term could be added to Eq. 1, and future requests could be sampled from historical data. The method allows for parallelization in all steps. (¶ [0131]), “a geographic region” (¶ [0128]); “regions of high demand” may generally be defined as regions where there are more requests than those that can be serviced with the vehicles in the region” (¶ [0077]).
 	Determining […] an upper bound for an amount of time to monitor the batch of transport requests for potential alternative matchings involving the first transport request with a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request; 
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window; equivalent to determining an upper bound for an amount of time to monitor the batch of transport requests for potential alternative matchings involving the first transport request with a greater fitness than the fitness of matching the first transport request with the second transport request.  (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 
	
	Monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time; 
	Alonso teaches “requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors” (¶ [0123]). Further, “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Further, Alonso teaches “passenger and vehicle assignment can be solved in a computationally efficient manner at a large scale, thereby demonstrating the capability to operate a real-time MoD system” (¶ [0028]) and Fig.7 shows the MoD controller of the system includes a plurality of processors, equivalent to performance by a computer. 
	 Thus, Alonso teaches a feature for computing a time based window wherein transportation requests may be continuously collected, such that the transportation requests may be matched upon expiration of the time window. This feature is considered to be equivalent to monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time.

	Matching a […] transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound. 
	As discussed above, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window (¶ [0015]-¶ [0016], ¶ [0123]-¶ [0124]). Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied (¶ [0070], ¶ [0131]); equivalent to matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature computing a time window and finding the best/optimal match for transportation requests (matching a set of user requests with a set of vehicles) within the computed time window with consideration for all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. Further, it would have been obvious to one of ordinary skill in the art to have incorporated the features for retrieving historical request data to predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied, as taught by Alonso, into the system of Pavlov. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users within a predefined time window and determining optimal matches that minimize a cost function (with consideration to a future demand of user requests) when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Although Pavlov teaches a feature for collecting preference information from users associated with price preferences and Alonso teaches a feature for finding matches for transportation requests in batches within a predefined time window that may be dynamically adjusted, Pavlov in view of Alonso does not teach determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor.

	Cohen teaches the following:
	Determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor […];
	Cohen teaches “A method, system, and computer-readable medium is described for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks.” (see Abstract). Cohen teaches “task requesters may specify criteria related to when a task is to be performed, such as an expiration time period for initial assignment to a human task performer” (¶ [0123]). Further, “a variety of other types of information may similarly be considered when performing matching. For example, in some embodiments a match may be time-sensitive (e.g., based on an urgency of a task) and/or price-sensitive (e.g., when the price for performing the task varies over time, such as to increase the price over time until a task is performed or to instead decrease the price over time)” (¶ [0136]). 
	Thus, Cohen teaches a system that is capable of matching task requestors and task performers. Further, the system includes a feature that allows a task requester to specify an expiration time until the task must be matched with one of the task performers of the system, where the match is made based on the time-sensitive information in addition to price-sensitive conditions. This feature is considered equivalent to determining, based at least in part on a characteristics of a first request including the determined elasticity, an upper bound for an amount of time to monitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso with the teachings of Cohen by incorporating a feature for determining an amount of time in which a match is to be made between two system users with consideration to time-sensitive and price-sensitive information, as taught by Cohen, into the system of Pavlov in view of Alonso that is configured to receive user preference information associated with cost preferences that is considered when matching with transportation providers.  One of ordinary skill in the art would have been motivated to make this modification to the system of Pavlov in view of Alonso with the purpose to “improve its performance over time by learning preferences of task requesters” (¶ [0144]), as suggested by Cohen.  Further, one of ordinary skill in the art would have recognized that the teachings of Cohen are compatible with the system of Pavlov in view of Alonso as they share capabilities and characteristics; namely, they are both systems configured to perform methods for matching task requesters with task performers with consideration to each of their preferences. 

	Although Pavlov in view of Alonso/Cohen teaches a feature for computing a time window and finding the best/optimal match for transportation requests within the computed time window with consideration for user preferences and all possible assignments in a batch until said time window expires, Pavlov in view of Alonso/Cohen does not explicitly teach wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.

	However, Jonte teaches the following:
	Wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched. 
	Jonte teaches “a system for generating logistics packages is provided for combining a plurality of multi-leg truck loads (MTLs) together into a series of sequenced MTLs […] when the number of MTLs increases, the only way to produce a completed and optimal package solution within a specific time sensitive time frame is using the computerized system disclosed herein” (col. 2, lines 12-23); “Some packages may include tens of thousands of MTLs that may be created, edited, cancelled, and replaced within a very narrow time frame. Thus, the system that automatically generates logistics packages provides a distinctive way to provide a solution within the very narrow time frame” (col. 4, line 66 –col. 5, line 4); “Each MTL to be added to the package by the auto packager module 206 may be selected from a pool of unassigned MTLs in the database 112 and added to a package as a next best MTL that is best suited for the package […] the next best MTL may be selected based on other factors such as operator team size (one/solo operator or two/team operators), whether chains are required for the MTL, whether there are tolls associated with the MTL […] As the auto packager module 206 selects a next MTL, the auto packager module 206 may first apply the most restrictive filtering rules and factors and may gradually loosen the filtering rules and factors to increase the likelihood of selecting the next MTL” (col. 10,  lines 11-37); “The system may also include an auto packager that automatically generates a package that may include one or more sequences of MTLs […]The auto packager may use at least one rule or factor to generate the package such as a minimum number of miles for the package, a maximum number of miles between an MTL destination and a next MTL origin, […]  In addition, the rule or factor may be associated with driver/operator team preferences (e.g., only solo operator, only team operator, or no team preference) […] chain preferences (e.g., no chain MTLs, only chain MTLs, no chain preference) […] and other rules/factors” (col.6, lines 4-27); “In a first step through the pseudocode associated with the auto packager module 206, a first MTL may be selected as the "best" MTL for the package […] An MTL is selected as a "best" MTL based on a number of miles of the MTL as compared with the minimum miles for the package, a distance from the origin, a number of hours between the MTL and a next MTL, and the factors/restrictions associated with the MTL. As an example, the MTL may have to be a Team MTL and only Team MTLs may be selected as a "best" MTL […] As another example, the MTL may have to have chains and only chain MTLs may be selected as a "best" MTL” (col.11, lines 38-53).
	Thus, Jonte teaches a system that is configured to generate a logistics package by searching for MTLs that have criteria/factors that match a set of particular criteria/rules/factors associated with the package, such that the MTLs with matching criteria/factors are selected for the package. Further, Jonte teaches that the packages may be generated within a specific, narrow time frame and that the filtering rules/factors may be gradually loosened to increase the likelihood of selecting a next MTL. Further, Jonte teaches that an auto packager uses at least one rule or factor (such as a minimum number of miles, team preferences, chain preferences, etc.) to select a next best MTL to add to the package, where these rules/factors for selecting a next best MTL are gradually loosened as the package is being generated within a specific time frame; equivalent to wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen with the teachings of Jonte by incorporating the features for applying one or more rules/factors in an operation for selecting multiple choices to be matched together within a specific time frame and gradually loosening the original rules/factors as the matching operation goes on, as taught by Jonte, into the system of Pavlov/Alonso/Cohen that allows users to submit requests to be matched with another user for a transportation service and finding the best/optimal match for transportation requests within a particular time window with consideration for all possible assignments in a batch until said time window expires. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature for gradually loosening the originally applied rules/preferences/constraints when searching for the best/optimal matches for transportation requests within a particular time window would “increase the likelihood of selecting the next” (col. 10, lines 36-37) match, as suggested by Jonte. 


	Regarding claim 8, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Pavlov teaches matching a first user with another user among users “B-N” for a transportation service within a fixed amount of time, equivalent to matching a first transport request with the second transport request. Pavlov does not teach, however Alonso does teach, the following:
	Wherein matching the first transport request with the second transport request is further based at least in part on at least one of:
	Evaluating a fitness of matching the first transport request with an alternative transport request; and evaluating a fitness of matching the second transport request with an alternative transport request. Alonso teaches a system with a feature for collecting requests for transportation from a plurality of users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window.  (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window)”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until a time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users in a batch when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time.

	Regarding claim 11, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov teaches the following:
	Wherein the characteristic of the first transport request comprises the elasticity associated with the first transport request, and wherein the elasticity associated with the first transport request is determined based on historical data indicating the elasticity of past transportation demand or based on requestor-supplied preference data indicating price elasticity preferences of the transportation requestor. Pavlov teaches “the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”(¶ [0018]) and “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]).  
	Thus, Pavlov teaches a first user request that may be associated with a first user’s set of preferences that are used to assist in matching the first user with other users and a transportation providers. Further, the set of preferences may include a cost of the transportation provider; equivalent to wherein the characteristic of the first transport request comprises the elasticity associated with the first transport request, and wherein the elasticity associated with the first transport request is determined based on requestor-supplied preference data indicating price elasticity preferences of the transportation requestor.

	Regarding claim 12, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov teaches the following: 
	Wherein determining, based at least in part on the characteristic of the first transport request, the upper bound comprises:
	Identifying the characteristic of the first transport request upon receiving the first transport request; and setting the upper bound upon receiving the first transport request. 
	(“the user A 110A may set their minimum date/time threshold. The date/time threshold may be exceeded when the amount of time specified in the date/time threshold surpasses the time until date/time z. For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user.”, ¶ [0079]).

	Regarding claim 13, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov does not teach, however Alonso does teach, the following:
	Wherein determining, based at least in part on the characteristic of the first transport request, the upper bound comprises dynamically adjusting the upper bound based at least in part on a change to a contextual condition that impacts an expected fitness to potential future matchings involving the first transport request in light of the characteristic. 
	In light of the Applicant’s disclosure, the contextual condition is interpreted as being “[…] contextual conditions such as traffic, weather, events, etc.)” (See ¶ [0034]), Applicant’s disclosure). Further, Alonso teaches that the duration of a time window for collecting user requests for a performing matches/assignments for each of the requests may be adjusted based on an event (such as rush hour, a concert, or sporting event) that affects the number of requests being received (See ¶ [00123], “the window could simply be based on a number of requests received […] (e.g. during “rush hour” or after a “major event” such as a concert or sporting event game) where many requests may be received substantially simultaneously”), thus increasing the pool of user requests and potential optimal matches, equivalent to a contextual condition that impacts an expected fitness to potential future matchings involving the first transport request. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for adjusting the duration of a time window, based on receiving a larger quantity of requests to be processed in response to an event, for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for adjusting the duration of a time window to perform a search for an optimal match between users when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Regarding claim 15, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov teaches the following:
	Wherein the upper bound is at least two minutes. (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]).

	Regarding claim 18,
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov teaches the following: 
	Wherein evaluating the fitness of matching the first transport request with the second transport request is based at least in part on a transportation overlap between the first transport request and the second transport request when completed by the transport provider. Pavlov teaches a system that may search for a user ‘B-N’ to pair with user ‘A’ based on origin and destination information matching between both users for a transportation service; equivalent to evaluating a fitness between a first and second transport request based on a transportation overlap when completed by the transport provider. (“The user A 110A may log into the system 200 for the purpose of finding users 110B-N to share transportation from an origin x to a destination y at a specific date/time z. At block 508 the user A 110A may search the system 200 for users 110B-N available to share transportation from a particular origin x to a destination y at a specific date/time z. For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions. The user A 110A may search for available users 110B-N based on a physical location address of the origin and/or the destination or a general geographic area representing the origin and/or destination”, ¶ [0074]), (“the system 200 may communicate to the user B 110B a list of other users 110A-N available to share transportation from the origin x to the destination y, at the date/time z […] the system 200 may automatically pair two users 110A-N.” ¶ [0054]). 

	Regarding claim 19, 
	Pavlov teaches the following:
	one or more physical processors and one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising: (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor”¶ [0004]), (“The standalone applications 210B, 220B may run on a machine that may have a processor, memory, a display, and an interface. The processor may be operatively connected to the memory, display and the interface and may perform tasks at the request of the standalone applications 210B, 220B or the underlying operating system, such as matching a user with a transportation provider. ” ¶ [0034]), (“The system 200 may include one or more web applications, standalone applications and mobile applications 220A-N” (¶ [0031]). 

	Receiving, by a dynamic transportation matching system, at least a first transport request and a second transport request; (“A system, and method, generally referred to as a system, relate to matching one or more users and a transportation provider to each other […] matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“The system 100 may include one or more users 110A-N, a matching service 130, and one or more transportation providers 120A-N”, ¶ [0016]), (“ the users 110A-N may interact individually or together with the matching service 130 […]”, ¶ [0017] ), (“the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”, (¶ [0018]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A […] a second user may be found when a second user logs into the system 200 and requests to share transportation”, ¶ [0078]). 

	Entering the first transport request and one or more other transport requests including the second transport request into a batch of transport requests; Pavlov teaches that users may interact with a service provider server of the system via a web application to submit requests to find other users to match with for a transportation service, where the system may automatically match user A with any of users B-N that have requested to share transportation (See ¶ [0038], ¶ [0039], ¶ [0036], ¶ [0074], ¶ [0078] Fig. 3), (“the users 110A-N may use either a web application […] to communicate to the service provider servers 240” ¶ [0032]), (“the user A 110A may communicate to the service provider servers 240 their availability to share transportation with a second user” ¶ [0039]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor. The memory may be able to store information about a transportation provider, a first user and a second user […] The processor may be operatively connected to the memory and the interface to identify a first user, a second user, a transportation provider for matching the first user, the second user and the transportation provider” (¶ [0004]).

	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including the second transport request to be completed by a transport provider […]; Pavlov teaches a system that may automatically match a user (user A) with another user (one of users B-N) based on the origin address and/or destination of the users, or some other search criteria (See ¶ [0074], ¶ [0075]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“At block 512 the system 200 may determine whether any users 110B-N meet the user A 110A search criteria and whether there are any transportation providers 120A-N available to provide transportation from origin x to destination y at date/time z”, ¶ [0075]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A 110A”, ¶ [0078]), (“For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions”, ¶ [0074]). 

	Determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request;
	Pavlov teaches “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]). 

	Determining, based at least in part on a characteristic of the first transport request […], an upper bound for an amount of time to monitor the batch of transport requests […]; Pavlov teaches that a first user (A) may specify an amount of time that they wish to share their transportation availability to be matched with other users, such that the user (A) request to search for other users to be matched with would be automatically closed within the fixed
 amount of time (see ¶ [0043]), (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]). 

	Matching a provider computing device associated with the transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request and […]
	Pavlov teaches a system that may match at least two users who have requested a transportation service based on origin address and/or destination information (or user defined criteria), and subsequently match the two matched requesting users with a transportation provider. Further, the system Pavlov may be executed via web applications and computing devices by the requesting users and transportation providers (see ¶ [0014], ¶ [0017]), ¶ [0045], ¶ [0074], ¶ [0075]), (“matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“application may be implemented with a processor such as a personal computer, personal digital assistant, mobile phone, or any other machine capable of implementing a web application  […] The transportation providers 120A-N may also interact individually with the matching service 130, such as via a web application […] matching service 130 may communicate data to the users 110A-N and the transportation providers 120A-N over a network.”, ¶ [0017]), (“service provider servers 240 may match the users 110A and 110B to the transportation provider A 120A, such as a taxi cab provider and notify the transportation provider A 120A of the matching” ¶ [0045]). 

[…] and based at least in part on a constraint to match the first transport request within the upper bound; (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]), “If the user A 110A decides to accept the user B 110B request to share transportation […] the system 200 may move to block 556. […] At block 558 the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]). 
	 Thus, Pavlov teaches a system wherein a first user (A) and second user (B) are first matched before they are matched with a transportation provider, where the first user and second user must first be matched before the minimum time threshold set by the first user (A); equivalent to matching a transportation provider to a first and second transportation request based at least in part on a constraint to match the first transport request within the upper bound.   

	Although Pavlov teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a first user defined amount of time, Pavlov does not teach monitoring a batch of transport requests within the user defined amount of time for potential alternative matchings that may have a greater fitness than an initial match that is made between a first user and a second user. Further, Pavlov does not explicitly teach evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region. Further, Pavlov does not explicitly teach matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency. 

	However, Alonso teaches the following:
	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider […] and wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region;
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window. Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied; equivalent to evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region. 
	(“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]); “FIG. 1 illustrates an anytime optimal process for batch assignment of a set of requests R={r1 . . . rn} to a set of vehicles V={v1 . . . vm}, which: (1) reduces (and ideally minimizes) a cost function C (to be described below); (2) satisfies a set of constraints Z (to be described below); and (3) allows for multiple passengers per vehicle […] Also included the process of FIG. 1 is an optional process to rebalance a fleet of vehicles (to which the set of vehicles V belongs). It should be appreciated that rebalancing can be done on the entire fleet of vehicles or less than the entire fleet of vehicles. For example, rebalancing may be done on just the set of vehicles V by driving idle vehicles to areas of high demand, where those vehicles are likely to be required in the future” (¶ [0070]); “a system and technique for controlling a fleet of vehicles with varying occupant capacities which address both the problems of assigning vehicles to matched passengers and rebalancing—or repositioning—the fleet to service demand is provided” (¶ [0015]); “ It should be noted that the described method is reactive in the sense that it provides anytime-optimality guarantees given the current state of the system and the current requests. To inform the assignment and routing about future demand, an additional cost term could be added to Eq. 1, and future requests could be sampled from historical data. The method allows for parallelization in all steps. (¶ [0131]); “a geographic region” (¶ [0128]); “regions of high demand” may generally be defined as regions where there are more requests than those that can be serviced with the vehicles in the region” (¶ [0077]).

 	Determining […] an upper bound for an amount of time to monitor the batch of transport requests for potential alternative matchings involving the first transport request with a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request; 
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window.  (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window)”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 

	Monitoring, by the one or more physical processors, the batch of transport requests in response to determining the upper bound amount of time; 
	Alonso teaches “requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors” (¶ [0123]). Further, “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Further, Alonso teaches “passenger and vehicle assignment can be solved in a computationally efficient manner at a large scale, thereby demonstrating the capability to operate a real-time MoD system” (¶ [0028]) and Fig.7 shows the MoD controller of the system includes a plurality of processors, equivalent to performance by one or more physical processors.
	Thus, Alonso teaches a feature for computing a time based window wherein transportation requests may be continuously collected, such that the transportation requests may be matched upon expiration of the time window. This feature is considered to be equivalent to monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time.

Matching a […] transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound. 
	As discussed above, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window (¶ [0015]-¶ [0016], ¶ [0123]-¶ [0124]). Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied (¶ [0070], ¶ [0131]); equivalent to matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature computing a time window and finding the best/optimal match for transportation requests (matching a set of user requests with a set of vehicles) within the computed time window with consideration for all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. Further, it would have been obvious to one of ordinary skill in the art to have incorporated the features for retrieving historical request data to predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied, as taught by Alonso, into the system of Pavlov. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users within a predefined time window and determining optimal matches that minimize a cost function (with consideration to a future demand of user requests) when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Although Pavlov teaches a feature for collecting preference information from users associated with price preferences and Alonso teaches a feature for finding matches for transportation requests in batches within a predefined time window that may be dynamically adjusted, Pavlov in view of Alonso does not teach determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor.

	Cohen teaches the following:
	Determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor […];
	Cohen teaches “A method, system, and computer-readable medium is described for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks.” (see Abstract). Cohen teaches “task requesters may specify criteria related to when a task is to be performed, such as an expiration time period for initial assignment to a human task performer” (¶ [0123]). Further, “a variety of other types of information may similarly be considered when performing matching. For example, in some embodiments a match may be time-sensitive (e.g., based on an urgency of a task) and/or price-sensitive (e.g., when the price for performing the task varies over time, such as to increase the price over time until a task is performed or to instead decrease the price over time)” (¶ [0136]). 
	Thus, Cohen teaches a system that is capable of matching task requestors and task performers. Further, the system includes a feature that allows a task requester to specify an expiration time until the task must be matched with one of the task performers of the system, where the match is made based on the time-sensitive information in addition to price-sensitive conditions. This feature is considered equivalent to determining, based at least in part on a characteristics of a first request including the determined elasticity, an upper bound for an amount of time to monitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso with the teachings of Cohen by incorporating a feature for determining an amount of time in which a match is to be made between two system users with consideration to time-sensitive and price-sensitive information, as taught by Cohen, into the system of Pavlov in view of Alonso that is configured to receive user preference information associated with cost preferences that is considered when matching with transportation providers.  One of ordinary skill in the art would have been motivated to make this modification to the system of Pavlov in view of Alonso with the purpose to “improve its performance over time by learning preferences of task requesters” (¶ [0144]), as suggested by Cohen.  Further, one of ordinary skill in the art would have recognized that the teachings of Cohen are compatible with the system of Pavlov in view of Alonso as they share capabilities and characteristics; namely, they are both systems configured to perform methods for matching task requesters with task performers with consideration to each of their preferences. 

	Although Pavlov in view of Alonso/Cohen teaches a feature for computing a time window and finding the best/optimal match for transportation requests within the computed time window with consideration for user preferences and all possible assignments in a batch until said time window expires, Pavlov in view of Alonso/Cohen does not explicitly teach wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.

	However, Jonte teaches the following:
	Wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched. 
	Jonte teaches “a system for generating logistics packages is provided for combining a plurality of multi-leg truck loads (MTLs) together into a series of sequenced MTLs […] when the number of MTLs increases, the only way to produce a completed and optimal package solution within a specific time sensitive time frame is using the computerized system disclosed herein” (col. 2, lines 12-23); “Some packages may include tens of thousands of MTLs that may be created, edited, cancelled, and replaced within a very narrow time frame. Thus, the system that automatically generates logistics packages provides a distinctive way to provide a solution within the very narrow time frame” (col. 4, line 66 –col. 5, line 4); “Each MTL to be added to the package by the auto packager module 206 may be selected from a pool of unassigned MTLs in the database 112 and added to a package as a next best MTL that is best suited for the package […] the next best MTL may be selected based on other factors such as operator team size (one/solo operator or two/team operators), whether chains are required for the MTL, whether there are tolls associated with the MTL […] As the auto packager module 206 selects a next MTL, the auto packager module 206 may first apply the most restrictive filtering rules and factors and may gradually loosen the filtering rules and factors to increase the likelihood of selecting the next MTL” (col. 10,  lines 11-37); “The system may also include an auto packager that automatically generates a package that may include one or more sequences of MTLs […]The auto packager may use at least one rule or factor to generate the package such as a minimum number of miles for the package, a maximum number of miles between an MTL destination and a next MTL origin, […]  In addition, the rule or factor may be associated with driver/operator team preferences (e.g., only solo operator, only team operator, or no team preference) […] chain preferences (e.g., no chain MTLs, only chain MTLs, no chain preference) […] and other rules/factors” (col.6, lines 4-27); “In a first step through the pseudocode associated with the auto packager module 206, a first MTL may be selected as the "best" MTL for the package […] An MTL is selected as a "best" MTL based on a number of miles of the MTL as compared with the minimum miles for the package, a distance from the origin, a number of hours between the MTL and a next MTL, and the factors/restrictions associated with the MTL. As an example, the MTL may have to be a Team MTL and only Team MTLs may be selected as a "best" MTL […] As another example, the MTL may have to have chains and only chain MTLs may be selected as a "best" MTL” (col.11, lines 38-53).
	Thus, Jonte teaches a system that is configured to generate a logistics package by searching for MTLs that have criteria/factors that match a set of particular criteria/rules/factors associated with the package, such that the MTLs with matching criteria/factors are selected for the package. Further, Jonte teaches that the packages may be generated within a specific, narrow time frame and that the filtering rules/factors may be gradually loosened to increase the likelihood of selecting a next MTL. Further, Jonte teaches that an auto packager uses at least one rule or factor (such as a minimum number of miles, team preferences, chain preferences, etc.) to select a next best MTL to add to the package, where these rules/factors for selecting a next best MTL are gradually loosened as the package is being generated within a specific time frame; equivalent to wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen with the teachings of Jonte by incorporating the features for applying one or more rules/factors in an operation for selecting multiple choices to be matched together within a specific time frame and gradually loosening the original rules/factors as the matching operation goes on, as taught by Jonte, into the system of Pavlov/Alonso/Cohen that allows users to submit requests to be matched with another user for a transportation service and finding the best/optimal match for transportation requests within a particular time window with consideration for all possible assignments in a batch until said time window expires. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature for gradually loosening the originally applied rules/preferences/constraints when searching for the best/optimal matches for transportation requests within a particular time window would “increase the likelihood of selecting the next” (col. 10, lines 36-37) match, as suggested by Jonte. 

	Regarding claim 20, 
	A computer-readable medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:(“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor” ¶ [0004]), (“The standalone applications 210B, 220B may run on a machine that may have a processor, memory, a display, and an interface. The processor may be operatively connected to the memory, display and the interface and may perform tasks at the request of the standalone applications 210B, 220B or the underlying operating system, such as matching a user with a transportation provider. ” ¶ [0034]), (“The system 200 may include one or more web applications, standalone applications and mobile applications 220A-N” (¶ [0031]). 

	Receiving, by a dynamic transportation matching system, at least a first transport request and a second transport request; (“A system, and method, generally referred to as a system, relate to matching one or more users and a transportation provider to each other […] matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“The system 100 may include one or more users 110A-N, a matching service 130, and one or more transportation providers 120A-N”, ¶ [0016]), (“ the users 110A-N may interact individually or together with the matching service 130 […]”, ¶ [0017] ), (“the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”, (¶ [0018]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A […] a second user may be found when a second user logs into the system 200 and requests to share transportation”, ¶ [0078]). 

	Entering the first transport request and one or more other transport requests including the second transport request into a batch of transport requests; Pavlov teaches that users may interact with a service provider server of the system via a web application to submit requests to find other users to match with for a transportation service, where the system may automatically match user A with any of users B-N that have requested to share transportation (See ¶ [0038], ¶ [0039], ¶ [0036], ¶ [0074], ¶ [0078] Fig. 3), (“the users 110A-N may use either a web application […] to communicate to the service provider servers 240” ¶ [0032]), (“the user A 110A may communicate to the service provider servers 240 their availability to share transportation with a second user” ¶ [0039]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor. The memory may be able to store information about a transportation provider, a first user and a second user […] The processor may be operatively connected to the memory and the interface to identify a first user, a second user, a transportation provider for matching the first user, the second user and the transportation provider” (¶ [0004]).

	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including the second transport request to be completed by a transport provider […]; Pavlov teaches a system that may automatically match a user (user A) with another user (one of users B-N) based on the origin address and/or destination of the users, or some other search criteria (See ¶ [0074], ¶ [0075]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“At block 512 the system 200 may determine whether any users 110B-N meet the user A 110A search criteria and whether there are any transportation providers 120A-N available to provide transportation from origin x to destination y at date/time z”, ¶ [0075]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A 110A”, ¶ [0078]), (“For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions”, ¶ [0074]). 

	Determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request;
	Pavlov teaches “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]). 

	Determining, based at least in part on a characteristic of the first transport request […], an upper bound for an amount of time to monitor the batch of transport requests […]; Pavlov teaches that a first user (A) may specify an amount of time that they wish to share their transportation availability to be matched with other users, such that the user (A) request to search for other users to be matched with would be automatically closed within the fixed
 amount of time (see ¶ [0043]), (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]). 

	Matching a provider computing device associated with the transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request and […]
	Pavlov teaches a system that may match at least two users who have requested a transportation service based on origin address and/or destination information (or user defined criteria), and subsequently match the two matched requesting users with a transportation provider. Further, the system Pavlov may be executed via web applications and computing devices by the requesting users and transportation providers (see ¶ [0014], ¶ [0017]), ¶ [0045], ¶ [0074], ¶ [0075]), (“matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“application may be implemented with a processor such as a personal computer, personal digital assistant, mobile phone, or any other machine capable of implementing a web application  […] The transportation providers 120A-N may also interact individually with the matching service 130, such as via a web application […] matching service 130 may communicate data to the users 110A-N and the transportation providers 120A-N over a network.”, ¶ [0017]), (“service provider servers 240 may match the users 110A and 110B to the transportation provider A 120A, such as a taxi cab provider and notify the transportation provider A 120A of the matching” ¶ [0045]). 

[…] and based at least in part on a constraint to match the first transport request within the upper bound; (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]), “If the user A 110A decides to accept the user B 110B request to share transportation […] the system 200 may move to block 556. […] At block 558 the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]). 
	 Thus, Pavlov teaches a system wherein a first user (A) and second user (B) are first matched before they are matched with a transportation provider, where the first user and second user must first be matched before the minimum time threshold set by the first user (A); equivalent to matching a transportation provider to a first and second transportation request based at least in part on a constraint to match the first transport request within the upper bound.   

	Although Pavlov teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a first user defined amount of time, Pavlov does not teach monitoring a batch of transport requests within the user defined amount of time for potential alternative matchings that may have a greater fitness than an initial match that is made between a first user and a second user. Further, Pavlov does not explicitly teach evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region. Further, Pavlov does not explicitly teach matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency. 

	However, Alonso teaches the following:
	Evaluate, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider […] and wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region or a probability of providers becoming available or unavailable in a specified geographical region;
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window. Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied; equivalent to evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with one or more other transport requests including the second transport request to be completed by a transport provider, wherein evaluating the matching fitness includes determining an expected aggregate efficiency of multiple potential matching in light of one or more potential future states including at least one of a probability of future requests originating from a specified geographical region. 
	(“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]); “FIG. 1 illustrates an anytime optimal process for batch assignment of a set of requests R={r1 . . . rn} to a set of vehicles V={v1 . . . vm}, which: (1) reduces (and ideally minimizes) a cost function C (to be described below); (2) satisfies a set of constraints Z (to be described below); and (3) allows for multiple passengers per vehicle […] Also included the process of FIG. 1 is an optional process to rebalance a fleet of vehicles (to which the set of vehicles V belongs). It should be appreciated that rebalancing can be done on the entire fleet of vehicles or less than the entire fleet of vehicles. For example, rebalancing may be done on just the set of vehicles V by driving idle vehicles to areas of high demand, where those vehicles are likely to be required in the future” (¶ [0070]); “a system and technique for controlling a fleet of vehicles with varying occupant capacities which address both the problems of assigning vehicles to matched passengers and rebalancing—or repositioning—the fleet to service demand is provided” (¶ [0015]); “ It should be noted that the described method is reactive in the sense that it provides anytime-optimality guarantees given the current state of the system and the current requests. To inform the assignment and routing about future demand, an additional cost term could be added to Eq. 1, and future requests could be sampled from historical data. The method allows for parallelization in all steps. (¶ [0131]); “a geographic region” (¶ [0128]); “regions of high demand” may generally be defined as regions where there are more requests than those that can be serviced with the vehicles in the region” (¶ [0077]).

 	Determine […] an upper bound for an amount of time to monitor the batch of transport requests for potential alternative matchings involving the first transport request with a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request; 
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window.  (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window)”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 

	Monitor, by the at least one processor, the batch of transport requests in response to determining the upper bound amount of time; 
	Alonso teaches “requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors” (¶ [0123]). Further, “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Further, Alonso teaches “passenger and vehicle assignment can be solved in a computationally efficient manner at a large scale, thereby demonstrating the capability to operate a real-time MoD system” (¶ [0028]) and Fig.7 shows the MoD controller of the system includes a plurality of processors, equivalent to performance by at least one processor.
	Thus, Alonso teaches a feature for computing a time based window wherein transportation requests may be continuously collected, such that the transportation requests may be matched upon expiration of the time window. This feature is considered to be equivalent to monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time.

	Match a […] transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound. 
	As discussed above, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window (¶ [0015]-¶ [0016], ¶ [0123]-¶ [0124]). Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied (¶ [0070], ¶ [0131]); equivalent to matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature computing a time window and finding the best/optimal match for transportation requests (matching a set of user requests with a set of vehicles) within the computed time window with consideration for all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. Further, it would have been obvious to one of ordinary skill in the art to have incorporated the features for retrieving historical request data to predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied, as taught by Alonso, into the system of Pavlov. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users within a predefined time window and determining optimal matches that minimize a cost function (with consideration to a future demand of user requests) when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Although Pavlov teaches a feature for collecting preference information from users associated with price preferences and Alonso teaches a feature for finding matches for transportation requests in batches within a predefined time window that may be dynamically adjusted, Pavlov in view of Alonso does not teach determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor.

	Cohen teaches the following:
	Determining, based at least in part on a characteristics of the first transport request including the determined elasticity, an upper bound for an amount of time to monitor […];
	Cohen teaches “A method, system, and computer-readable medium is described for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks.” (see Abstract). Cohen teaches “task requesters may specify criteria related to when a task is to be performed, such as an expiration time period for initial assignment to a human task performer” (¶ [0123]). Further, “a variety of other types of information may similarly be considered when performing matching. For example, in some embodiments a match may be time-sensitive (e.g., based on an urgency of a task) and/or price-sensitive (e.g., when the price for performing the task varies over time, such as to increase the price over time until a task is performed or to instead decrease the price over time)” (¶ [0136]). 
	Thus, Cohen teaches a system that is capable of matching task requestors and task performers. Further, the system includes a feature that allows a task requester to specify an expiration time until the task must be matched with one of the task performers of the system, where the match is made based on the time-sensitive information in addition to price-sensitive conditions. This feature is considered equivalent to determining, based at least in part on a characteristics of a first request including the determined elasticity, an upper bound for an amount of time to monitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso with the teachings of Cohen by incorporating a feature for determining an amount of time in which a match is to be made between two system users with consideration to time-sensitive and price-sensitive information, as taught by Cohen, into the system of Pavlov in view of Alonso that is configured to receive user preference information associated with cost preferences that is considered when matching with transportation providers.  One of ordinary skill in the art would have been motivated to make this modification to the system of Pavlov in view of Alonso with the purpose to “improve its performance over time by learning preferences of task requesters” (¶ [0144]), as suggested by Cohen.  Further, one of ordinary skill in the art would have recognized that the teachings of Cohen are compatible with the system of Pavlov in view of Alonso as they share capabilities and characteristics; namely, they are both systems configured to perform methods for matching task requesters with task performers with consideration to each of their preferences. 

	Although Pavlov in view of Alonso/Cohen teaches a feature for computing a time window and finding the best/optimal match for transportation requests within the computed time window with consideration for user preferences and all possible assignments in a batch until said time window expires, Pavlov in view of Alonso/Cohen does not explicitly teach wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.

	However, Jonte teaches the following:
	Wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched. 
	Jonte teaches “a system for generating logistics packages is provided for combining a plurality of multi-leg truck loads (MTLs) together into a series of sequenced MTLs […] when the number of MTLs increases, the only way to produce a completed and optimal package solution within a specific time sensitive time frame is using the computerized system disclosed herein” (col. 2, lines 12-23); “Some packages may include tens of thousands of MTLs that may be created, edited, cancelled, and replaced within a very narrow time frame. Thus, the system that automatically generates logistics packages provides a distinctive way to provide a solution within the very narrow time frame” (col. 4, line 66 –col. 5, line 4); “Each MTL to be added to the package by the auto packager module 206 may be selected from a pool of unassigned MTLs in the database 112 and added to a package as a next best MTL that is best suited for the package […] the next best MTL may be selected based on other factors such as operator team size (one/solo operator or two/team operators), whether chains are required for the MTL, whether there are tolls associated with the MTL […] As the auto packager module 206 selects a next MTL, the auto packager module 206 may first apply the most restrictive filtering rules and factors and may gradually loosen the filtering rules and factors to increase the likelihood of selecting the next MTL” (col. 10,  lines 11-37); “The system may also include an auto packager that automatically generates a package that may include one or more sequences of MTLs […]The auto packager may use at least one rule or factor to generate the package such as a minimum number of miles for the package, a maximum number of miles between an MTL destination and a next MTL origin, […]  In addition, the rule or factor may be associated with driver/operator team preferences (e.g., only solo operator, only team operator, or no team preference) […] chain preferences (e.g., no chain MTLs, only chain MTLs, no chain preference) […] and other rules/factors” (col.6, lines 4-27); “In a first step through the pseudocode associated with the auto packager module 206, a first MTL may be selected as the "best" MTL for the package […] An MTL is selected as a "best" MTL based on a number of miles of the MTL as compared with the minimum miles for the package, a distance from the origin, a number of hours between the MTL and a next MTL, and the factors/restrictions associated with the MTL. As an example, the MTL may have to be a Team MTL and only Team MTLs may be selected as a "best" MTL […] As another example, the MTL may have to have chains and only chain MTLs may be selected as a "best" MTL” (col.11, lines 38-53).
	Thus, Jonte teaches a system that is configured to generate a logistics package by searching for MTLs that have criteria/factors that match a set of particular criteria/rules/factors associated with the package, such that the MTLs with matching criteria/factors are selected for the package. Further, Jonte teaches that the packages may be generated within a specific, narrow time frame and that the filtering rules/factors may be gradually loosened to increase the likelihood of selecting a next MTL. Further, Jonte teaches that an auto packager uses at least one rule or factor (such as a minimum number of miles, team preferences, chain preferences, etc.) to select a next best MTL to add to the package, where these rules/factors for selecting a next best MTL are gradually loosened as the package is being generated within a specific time frame; equivalent to wherein the matching is subject to one or more matching criteria set at a minimum matching threshold, and wherein the minimum matching threshold for the one or more matching criteria is relaxed as the upper bound amount of time is approached, such that matches meeting fewer criteria than the minimum matching threshold are matched.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen with the teachings of Jonte by incorporating the features for applying one or more rules/factors in an operation for selecting multiple choices to be matched together within a specific time frame and gradually loosening the original rules/factors as the matching operation goes on, as taught by Jonte, into the system of Pavlov/Alonso/Cohen that allows users to submit requests to be matched with another user for a transportation service and finding the best/optimal match for transportation requests within a particular time window with consideration for all possible assignments in a batch until said time window expires. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature for gradually loosening the originally applied rules/preferences/constraints when searching for the best/optimal matches for transportation requests within a particular time window would “increase the likelihood of selecting the next” (col. 10, lines 36-37) match, as suggested by Jonte. 

Claims 2-3 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Korpi et al. U.S. Publication No. 2016/0275638, hereafter known as Korpi. 

	Regarding claim 2, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, although Pavlov teaches a system (equivalent to the dynamic transportation matching system) that may send a notification to the matched users’ devices with information regarding a transportation provider (see ¶ [0087] - ¶ [0090]), Pavlov in view of Alonso/Cohen/Jonte does not teach, however Korpi does teach, the following:
	Sending, by the dynamic transportation matching system to a transportation requestor device corresponding to the first transport request, an instruction for the transportation requestor device to provide a notification to a transportation requestor in possession of the transportation requestor device based on a proximity of the transport provider to the transportation requestor. (“an improved vehicle service request system”, ¶ [0007]), (“the taxi driver can be one contracted by a user associated with the mobile application for vehicle service […]  the taxi driver can be one of one or more taxi drivers available for contract through the mobile application”, ¶ [0009]), (“GPS signal receivers in the user and driver mobile devices may be used to determine approximate locations of the user and the approaching driver and, when the driver is within a given distance of the user, the user's mobile device can cause a screen to be displayed that alerts the user that the pickup vehicle is in close proximity as well as provide photos of the driver and/or the vehicle or the vehicle and or driver alone.”, ¶ [0036]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Korpi by including a feature for providing a user’s mobile device with an alert including a driver’s photo that indicates the user’s assigned driver is close in proximity to said user based on location data received from both the user and driver mobile devices, as taught by Korpi, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to match users with a transportation provider and is further capable of providing notifications to the users’ devices. One of ordinary skill in the art would have been motivated to modify to the system of Pavlov in view of Alonso/Cohen with a feature for providing a user with a notification that their assigned driver is proximate to the user location, where the notification includes a photo of the driver, for the purpose of “providing enhanced vehicle service user (or passenger) security and an increased level of trust by the user of online taxi reservation systems such as those provided by Uber.” (¶ [0033]), as suggested by Korpi. Further, one of ordinary skill in the art would have been motivated to make this modification before the effective filing date of the claimed invention “so that the passenger may know the vehicle is near and will readily recognize it.” (¶ [0032]), as suggested by Korpi. Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

	Regarding claim 3, 
	Pavlov in view of Alonso/Cohen/Jonte/Korpi teaches the limitations of claim 2. Further, Pavlov teaches the following:
	The notification to the transportation requestor comprises an earliest notification to the transportation requestor of the first transport request being matched with the transport provider. (“the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]), (“If the user A 110A or the user B 110B communicates a declination to the service provider servers 240 […] the user A 110A and the user B 110B may wait to be notified of being matched to another transportation provider 120B-N.“ ¶ [0088]), (“the user A 110A may be notified that the transportation provider A 120A may be providing transportation to the user A 110A and the user B 110B from origin x to destination y, at date/time z. The user A 110A may be notified via an email, a text message, a voice message, or any other method of communication that may be capable of notifying the user A 110A.” ¶ [0049]).
	Thus, Pavlov teaches that the users (A and B-N) may be notified via their device as soon as they have been matched with a transportation provider, where the users may decline the first available transportation provider and be notified again as soon as another match is found, equivalent to a notification to a transportation requestor comprising an earliest notification to the transportation requestor of the first transport request being matched with the transport provider.

	Regarding claim 5, 
	Pavlov in view of Alonso/Cohen/Jonte/Korpi teaches the limitations of claim 2. Further, Pavlov in view of Alonso/Cohen/Jonte does not teach, however Korpi does teach, the following:
	Wherein the notification comprises a vibration of the transportation requestor device. (“the screen 590 would be spawned to show a Pickup Alert 505 that may or may not blink or have special animation as well as emit a sound and/or vibration alerting the user to close proximity of pickup vehicle” ¶ [0044]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Korpi by including a feature for providing a user’s mobile device with a vibrating alert including a driver’s photo that indicates the user’s assigned driver is close in proximity to said user based on location data received from both the user and driver mobile devices, as taught by Korpi, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to match users with a transportation provider and is further capable of providing notifications to the users’ devices. One of ordinary skill in the art would have been motivated to modify to the system of Pavlov in view of Alonso/Cohen/Jonte with a feature for providing a user with a vibrating notification via the user device that indicates their assigned driver is proximate to the user location, where the notification includes a photo of the driver, for the purpose of “providing enhanced vehicle service user (or passenger) security and an increased level of trust by the user of online taxi reservation systems such as those provided by Uber.” (¶ [0033]), as suggested by Korpi. Further, one of ordinary skill in the art would have been motivated to make this modification before the effective filing date of the claimed invention “so that the passenger may know the vehicle is near and will readily recognize it.” (¶ [0032]), as suggested by Korpi, thus improving user convenience.  Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

	Regarding claim 6, 
	Pavlov in view of Alonso/Cohen/Jonte/Korpi teaches the limitations of claim 2. Further, Pavlov teaches the following:
	Wherein the transportation requestor device further displays an initial notification to the transportation requestor, after submitting the first transport request and before receiving information indicating that the first transport request has been matched with a transport provider, the initial notification instructing the transport requestor to expect the non-visual notification. (“ If the user A 110A search does not return at least one available transportation provider, the system 200 may notify the user A 110A that no transportation providers 120A-N are available and ask the user A 110A to try again later. The system 200 may also give the user A 110A the option to leave contact information, such as an email address or a phone number, in order to be notified if a transportation provider 120A-N becomes available”, ¶ [0075]). 
	Thus, Pavlov teaches that a notification is sent to a user that has requested a search for a transportation provider, where the notification includes information indicating that a transportation provider could not be found and a prompt to enter user contact information so that the user may be notified at a later time when a transportation provider becomes available, equivalent to an initial notification instructing the transport requestor to expect a notification. 

	Further, Pavlov does not explicitly teach that the user may receive a non-visual notification. However, Korpi teaches the following:
	[…] non-visual notification;
	(“the screen 590 would be spawned to show a Pickup Alert 505 that may or may not blink or have special animation as well as emit a sound and/or vibration alerting the user to close proximity of pickup vehicle” ¶ [0044]). 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of a notification comprising a vibration or sound emitted from a mobile device, as taught by Korpi, for the notification provided to a user device by the system of Pavlov in view of Alonso/Cohen/Jonte. Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Korpi et al. U.S. Publication No. 2016/0275638, hereafter known as Korpi, in further view of Farrelly et al. U.S. Publication No. 2015/0262430, hereafter known as Farrelly. 

	Regarding claim 4, 
	Pavlov in view of Alonso/Cohen/Jonte/Korpi teaches the limitations of claim 2. As discussed above, regarding claim 2, Pavlov in view of Alonso/Cohen/Korpi teaches that a user may be notified on their device when their driver is within a particular proximity. However, Pavlov in view of Alonso/Cohen/Jonte/Korpi does not explicitly teach that the notification is provided to the transportation requestor based on a distance of the transportation requestor from a meeting location for the transport provider and the transportation requestor.  

	However, Farrelly teaches the following:
	Wherein providing the notification to the transportation requestor is further based on a distance of the transportation requestor from a meeting location for the transport provider and the transportation requestor. Farrelly teaches a system that may provide push notifications to a user device in response to transport service activity, where a user device may be provided with a push notification in the event that the user is a certain distance or time away from a pickup location for the transport service, (“A system and method are provided for generating and transmitting push notifications in connection with a transport service. Push notification triggers can be configured by a user […] transport service activity can be dynamically monitored for trigger events. Such trigger events can cause the system to generate and transmit push notifications to the user's mobile device”, See Abstract), (“push notification triggers 230 can be provided, and can include, for example, a “time-based” trigger 232 or “location-based” trigger 234“ ¶ [0067]), (“any number of use-case scenarios are envisioned for additional push notification triggers 248 that trigger push notifications […] push notification triggers can be configured for scenarios in which a shared user […] is a certain distance or time away from a destination or pick-up location.” ¶ [0068]), (“Users can operate a plurality of computing devices that are capable of communicating with a system, such as a transport service system, for purposes of requesting transport services.” ¶ [0010]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte/Korpi with the teachings of Farrelly by including a feature for a providing a user device with a push notification when the user is a certain distance or time away from a pick-up location for a transportation service, as taught by Farrelly, into the system of Pavlov in view of Alonso/Cohen/Jonte/Korpi that is configured to receive location data from a user device and provide location based notifications regarding a requested transportation service. One of ordinary skill in the art would have been motivated to make this modification “in order to inform users […] of current conditions pertaining to the transport service” ¶ [0010], as suggested by Farrelly, such that user convenience and experience with the transportation system may be enhanced.  Further, one of ordinary skill in the art would have recognized that the teachings of Farrelly are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte/Korpi as they share capabilities and characteristics; namely they are both systems directed to arranging transportation services and providing location based notifications. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Hiyama et al. U.S. Publication No. 2016/0034845, hereafter known as Hiyama. 

	Regarding claim 7,
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Pavlov does not teach, however Alonso does teach, the following:
	Wherein matching the first transport request with the second transport request based at least in part on the upper bound comprises:
	Determining a current proximity to the upper bound;
	Alonso teaches “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Thus, determining that a time window has expired is equivalent to determining a current proximity to an upper bound amount of time. 
	Determining, based at least in part on the current proximity to the upper bound, a fitness […] for accepting a candidate matching involving the first transport request;
	Alonso teaches “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]), (“the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for determining when a time window has expired to determine the best/optimal assignment of transportation requests in a batch, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. One of ordinary skill in the art would have been motivated to make such a modification when one considers that the system of Pavlov would be enabled to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Although, Pavlov in view of Alonso/Cohen/Jonte teaches that users may be assigned/matched with other users to share a transportation service when it has been determined that a time window has expired, Pavlov in view of Alonso/Cohen does not teach determining a fitness threshold for accepting a candidate matching involving a first transport request or determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold.

	However, Hiyama teaches the following:
	Determining […] a fitness threshold for accepting a candidate matching involving the first transport request; and determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold. (“ the transport arrangement system […] provides a network service in which the system can receive requests for transport service from two or more users (also referred to as riders) at different instances of time, and based on information provided by the individual users in the requests, can dynamically assign a driver to provide transport to the two or more users”, ¶ [0010]), (“if both the first user value and the second user value are less than or equal to the threshold (or in the other example, less than the threshold), the score compute 118 can determine that the second user is a good candidate for ridesharing (or in other words, that the first user and driver can be paired with the second user”, ¶ [0051]), (“Such a threshold can be a user-configured and modifiable threshold value.”, ¶ [0050]). 
	Thus, Hiyama teaches that a user may set a threshold in the system that must be met in order to be paired with another user to share a transportation service (equivalent to determining a fitness threshold for accepting a candidate matching), where the system may only match the first user with a second user if their values are below the determined threshold (equivalent to determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold). 
	It would have been obvious before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Hiyama by including a feature for determining a threshold that must be met or exceeded based on two user values so that a match may be determined between said two users to share a transportation service, as taught by Hiyama, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to match users to share a transportation service within a predetermined time window. One of ordinary skill in the art would have been motivated to modify the system of Pavlov in view of Alonso/Cohen/Jonte by including a feature for determining a threshold, based on the determining a time window has expired, that must be met or exceeded so that two users may be matched to share a transportation service with the purpose to “improve efficiency” (¶ [0017]), as suggested by Hiyama, of the system of Pavlov in view of Alonso/Cohen when performing the matching of two users to share a transportation service. Further, one of ordinary skill in the art would have recognized that the teachings of Hiyama are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte as they share capabilities and characteristics; namely they are systems directed to arranging transportation services for users and matching user to share transportation services. 

Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Woods et al. U.S. Publication No. 2014/0351411, hereafter known as Woods.  

	Regarding claim 9, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Further, Pavlov in view of Alonso/Cohen does not teach, however Woods does teach, the following:
	Wherein the characteristic of the first transport request comprises a geographical region to which the first transport request pertains. (“Systems and methods for time-based geolocation queries […]  the rate of queries can be increased within a specified time frame, providing much higher resolution of geolocation information. Geolocation information may be monitored via notifications from portable devices to identify demographics of users within identified regions and subregions”, ¶ [0003]), (“if the user arrives at the geofence shortly after a query has been transmitted, the device may need to wait for almost the entire query interval before transmitting another query and identifying that the user has reached the geofence, or up to 15 minutes in the example of FIG. 1A, but only up to 75 seconds in the high query frequency example of FIG. 1B.”, ¶ [0043]). 
	Thus, Woods teaches a feature for adjusting a time frame for a search query to be performed, based on the geographical location of the user device performing the query (see ¶ [0003], ¶ [0042]-¶[0045]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Woods, by including a feature for adjusting a time window for a search query to be performed based on the geographical location of the user device performing the query, as taught by Woods, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to search for matches between users within an adjustable time window, where the optimal matches between users are assigned at the end of the time frame. It would have been obvious to have modified the system of Pavlov in view of Alonso/Cohen/Jonte to allow the time frame to be adjusted based on the geolocation of a requesting user when one considers that Alonso suggests “it is possible to dynamically compute and adjust the size of the window […] the duration of a time window could change based upon a variety of factors, including, but not limited to, the number of requests per minute […] etc.”, (¶ [0123]). Thus, one of ordinary skill in the art would have been motivated to make this modification by the process of simple substitution; that is, in substituting the feature of adjusting a time window for a search query to be performed based on the geographical location of the user device performing the query, as taught by Woods, for one of the factors that is considered when adjusting the duration of a time window, as in the system of Pavlov in view of Alonso/Cohen/Jonte. 

	Regarding claim 10, 
	Pavlov in view of Alonso/Cohen/Jonte/Woods teaches the limitations of claim 9. Further, Pavlov does not teach, however Alonso does teach, the following:
	Wherein the characteristic of the first transport request at least one of: […] an availability of transportation providers within the dynamical transportation network to provide transportation within the geographical region. 
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the duration of the time window may be adjusted based on the number of available vehicles to provide transportation and availability of vehicles is dependent upon how many vehicles are in a particular region to service requests, (“requests are collected during a window which may, for example be provided as a time window or an event window […] It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […]  For example, the duration of a time window could change based upon a variety of factors, including, but not limited to, […] number of available vehicles”, ¶ [0123]), (“it is possible that more vehicles are located in a region having less requests than are needed for the number of vehicles in that location […] such imbalances may occur when idle vehicles are in areas far away from an area of current requests […] To rebalance the vehicle fleet, upon completion of one or more assignments some vehicles are geographically repositioned to a location which allows all travel requests to be serviced” (¶ [0163]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for adjusting the duration of a time window, based on the number of available vehicles in a region, for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for adjusting the duration of a time window to perform a search for a match between users when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of alSafadi U.S. Publication No. 2008/0097733, hereafter known as AlSafadi.  

	Regarding claim 14,
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. As discussed above, regarding claim 1, Pavlov in view of Alonso/Cohen teaches a system configured to determine a window of time (equivalent to determining an upper bound) to find optimal matches for user requests within a batch of requests. Further, Pavlov in view of Alonso/Cohen does not teach, however AlSafadi does teach, the following:
	
	Simulating a plurality of matching scenarios;
	AlSafadi teaches a system with a feature for performing a simulation that considers changing criteria/parameters with each run of the simulation to determine which set of criteria/parameters provide the best match for a user, where the optimal result is chosen at the end, (“a method is provided for performing a simulation of patient treatment using the at least one executable clinical guideline” ¶ [0005]), (“The computing system further includes a decision support system providing for performing a simulation”, ¶ [0004]), (“The guideline database 20 is preferably searchable for finding and selecting a particular guideline or the guideline that best meets criteria for guidance in the patient's current treatment, or for simulation of treatment of the patient.” ¶ [0018]), (“the simulation may be run more than one time by changing  […] decisions made, e.g., at case or action step(s) […] A determination may be made as to which simulation data parameters and/or decisions produce the best results or the desired results”, ¶ [0036]).

	Applying a plurality of differing upper bounds for waiting for alternate matchings within to the plurality of matching scenarios; (“It is contemplated that the simulation may be run more than one time by changing at least one parameter of the simulated data, such as by a predetermined or calculated increment (or decrement) for each iteration of the simulation” (¶ [0036]). Thus, incrementing (or decrementing) an iteration of a simulation each time it is run is equivalent to applying a plurality of differing upper bounds for waiting for waiting for alternate matchings within the plurality of matching scenarios. 

	Evaluating outcomes of applying each of the plurality of differing upper bounds to the plurality of matching scenarios; and (“The results of the simulation iterations, or portions thereof, can be compared to one another and/or to target results.” ¶ [0036]).  

	Selecting the upper bound based at least in part on evaluating the outcomes of applying each of the plurality of differing upper bounds to the plurality of matching scenarios. (“The results of the simulation iterations, or portions thereof, can be compared to one another and/or to target results. A determination may be made as to which simulation data parameters and/or decisions produce the best results or the desired results”, ¶ [0036]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of AlSafadi by including a feature for performing a series of simulations that consider adjusted criteria/parameters (such as incrementing/decrementing each simulation) for each run of the simulations to determine which set of criteria/parameters provide the best matches, where the optimal result is chosen when all simulations have been run, as taught by AlSafadi, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to adjust and select a window of time to find optimal matches for user requests within a batch of requests. One of ordinary skill in the art would have been motivated to make this modification of including a series of simulations, each run considering a different time window to be used in the system of Pavlov in view of Alonso/Cohen/Jonte, with the purpose to determine which “decisions produce the best results or the desired results” ¶ [0036], as suggested by AlSafadi, so that the system of Pavlov in view of Alonso/Cohen/Jonte may be further configured to determine and select the best time window to apply.   

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Klotz et al. U.S. Publication No. 2016/0179953, hereafter known as Klotz.    

	Regarding claim 16, 
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. As discussed above, regarding claim 1, Pavlov in view of Alonso/Cohen teaches a system configured to determine a window of time (equivalent to setting an upper bound) to find optimal matches for user requests within a batch of requests. Further, Pavlov in view of Alonso/Cohen does not teach Identifying a timetable according to which requests within a dynamic transportation network are batch processed and setting the upper bound according to a time specified by the timetable. However, Klotz teaches the following:
	Identifying a timetable according to which […] requests within a dynamic transportation network are batch processed; and setting the upper bound according to a time specified by the timetable. 
	Klotz teaches a system that may select a predetermined time constraint that indicates the amount of time allotted to performing each user driven search, based on the priority level (low, medium, or high) of the search query that is determined using a lookup table, equivalent to identifying a timetable according to which requests are batch processed and setting an upper bound according to a time specified by a timetable. (See ¶ [0003], ¶ [0004]), (“A time-box constraint 124 defines one or more time constraints placed on the consumer driven search. A time constraint defines a maximum amount of time that is allotted to the search system 200 to search an index cluster 160 given a search query 102 […] the search system 200 determines the time-box constraint based on the priority […] the search system 200 may allot searches of high priority index clusters 160 one hundred milliseconds, searches of medium priority index clusters 160 twenty five milliseconds, and searches of low priority index clusters 160 twenty milliseconds.” ¶ [0029]), (“for each identified index cluster, the processing devices generates the query execution plan by determining one or more entity types that implicated the index cluster, selecting the priority from a plurality of priorities based on the respective entity scores of the one or more entity types that implicated the index cluster, and selecting the time constraint of the index cluster based on the selected priority.” (¶ [0008]), (“the knowledge base 242 includes one or more entity tables and a set of rules defining manners by which to parse the query.” ¶ [0038]), (“the query analysis module 216 includes one or more parsers that implement the rules and utilize the entity tables to identify potential entity types and determine corresponding entity scores.” ¶ [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Klotz by including a feature for selecting a time constraint (time window) allotted to a system for performing a search based on information retrieved from a lookup table, as taught by Klotz, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to adjust and select a window of time to find optimal matches for user requests within a batch of requests. One of ordinary skill in the art would have been motivated to modify the system of Pavlov in view of Alonso/Cohen/Jonte, that is configured to select a time window to collect user requests based on contextual information, with a feature for utilizing a lookup table to determine and select a time window with the purpose to “reduce the total amount of time needed”¶ [0025] to make said determination of a time window, as suggested by Klotz. 

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Cohen et al. U.S. Publication No. 2006/0106675, hereafter known as Cohen, in further view of Jonte et al. Patent No. 11,182,731 B1, hereafter known as Jonte, in further view of Copeland et al. U.S. Patent No. 10,147,325, hereafter known as Copeland. 

	Regarding claim 17,
	Pavlov in view of Alonso/Cohen/Jonte teaches the limitations of claim 1. Although, Pavlov teaches a system that may automatically match two compatible users for sharing transportation (equivalent to evaluating the fitness of matching the first transport request with the second transport request), Pavlov in view of Alonso/Cohen/Jonte does not teach calculating a score for matching the first transport request with the second transport request.  However, Copeland teaches the following:
	Wherein evaluating the fitness of matching the first transport request with the second transport request comprises calculating a score for matching the first transport request with the second transport request. (“a system for customizing rideshares is provided in which passengers are pooled together for transport in the same vehicle based on one or more preferences shared among the passengers.” col.1, lines 14-18), (“for a potential group of users to ride together, for each pair of those users, a reciprocal match score is calculated by comparing one user's parameters with the other user's parameter preferences and vice versa […]  for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users.” col. 10, lines 3-15),  (for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences of the first user with the parameters of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparisons.” col. 9, lines 19-26), (“A user can be an individual or a group of individuals […] A user can be […] a prospective passenger (i.e., a user who is requesting a rideshare) of the system 100.” col. 3, lines 42-45). 
	
	It would have been obvious before the effective filing date of the claimed invention to have modified the system of Pavlov in view of Alonso/Cohen/Jonte with the teachings of Copeland by including a feature for calculating a compatibility score between prospective passengers before matching/selecting a group prospective passengers to share a transportation service based on the calculated score, as taught by Copeland, into the system of Pavlov in view of Alonso/Cohen/Jonte that is configured to automatically match a group of users to share a transportation service. One of ordinary skill in the art would have been motivated to modify to system of Pavlov in view of Alonso/Cohen/Jonte with a feature for matching a group of users for a transportation service based on a calculated compatibility score between the prospective passengers when one considers such a modification “can benefit users of the systems/methods by improving ridesharing experiences for the users and reducing the incidence of undesirable rideshare experiences” (col. 2, lines 6-9), as suggested by Copeland. Further one of ordinary skill in the art would have recognized that the teachings of Copeland are compatible with the system of Pavlov in view of Alonso/Cohen/Jonte as they share capabilities and characteristics; namely, they are both system directed to matching users to share transportation services. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628